Citation Nr: 0615915	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a high school education.  He worked for 
many years operating a small grocery store.

3.  The veteran's service-connected low back disorder and 
psychiatric disorder make him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria have been met for a total disability rating 
based on individual unemployability.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in January 2004, the RO issued the veteran a 
VCAA notice that informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claim for a TDIU.  That notice did not inform the veteran of 
the type of evidence necessary to establish an effective date 
for a TDIU.  Despite the inadequacy of the January 2004 VCAA 
notice as to the element of establishing an effective date, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision below, the Board grants the claim 
for a TDIU.  The RO will address any defect in the notice 
regarding assignment of an effective date for the TDIU when 
the RO effectuates the grant of the TDIU.

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

TDIU

The veteran contends that he is unable to work as a result of 
the pain and impairment in his low back.  VA has established 
in the veteran's case service connection for a low back 
disorder, described as residuals of low back strain, and for 
a psychiatric disorder, described at different times as an 
adjustment reaction, a conversion reaction, and a 
somatization disorder.  VA has evaluated the low back 
disability and the psychiatric disability together, under one 
rating, in some periods, and under two separate ratings in 
other periods.  In the most recent rating decision, dated in 
September 2005, the RO rated the low back disorder as 40 
percent disabling, and a somatization disorder, separately, 
as 10 percent disabling.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
consideration of a TDIU on an extraschedular basis is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  VA may 
not consider age in evaluating service-connected disability.  
In claims involving service-connected disability, 
unemployability associated with advancing age may not be used 
as a basis for a total disability rating.  38 C.F.R. § 4.19.

The veteran has other service-connected disabilities in 
addition to the low back and psychiatric disabilities, but 
each of the other disabilities is rated at 0 percent.  The 
combined rating for his service-connected disabilities is 50 
percent.  Thus, the veteran's disability ratings do not meet 
the criteria for a TDIU under 38 C.F.R. § 4.16(a).

The veteran's service records reflect that he completed four 
years of high school.  The veteran has reported that for many 
years he was self-employed, operating a small grocery store.  
He states that he liquidated the business and stopped working 
in 1979 because of his health problems.

VA medical examination and treatment records reflect that the 
veteran has chronic low back pain and limitation of motion of 
the low back.  He uses a cane when he walks.  On VA 
examination in May 2005, the examiner stated that the 
veteran's low back problems was manifested by impairment of 
functioning beyond limitation of motion.  The examiner 
indicated that the additional functional impairment was due 
to diminishment of strength, speed, coordination, and 
endurance.  Another VA examiner found that the veteran had 
mild conversion symptomatology.  In March 2003, a VA 
physician who treats the veteran wrote that the veteran was 
considered unemployable on the basis of severe service-
connected disabilities.

Although the veteran's service-connected disabilities have a 
combined rating of less than 70 percent, his treating VA 
physician has stated that he is unemployable as a result of 
his service-connected disabilities.  The veteran's age and 
his retired status are not considered in this matter.  The 
physician's opinion constitutes competent and credible 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, without consideration of his age.  
The evidence is this case supports a grant of a TDIU on an 
extraschedular basis, in accordance with 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


